Per Curiam :
The judgments in this case were entered upon warrants of attorney over ten years old, without an application to the court as required by the Rules, and executions were issued thereon. Subsequently, the court granted leave to the plaintiff in the judgments to file the affidavit and make the motion required by the 133d section of the Rules of Court, nunc pro tunc. This was done, and the court then discharged a rule which had been previously granted to strike off the judgments, but set aside the executions which had been issued thereon. We see no error in this. The plaintiff was entitled to enter his judgment, had he complied with the Rules of Court. That he did not do so was a slip, and it did no one any harm to allow the judgments to stand, under the nunc pro tunc order, in view of the fact that the executions were set aside. An order nunc pro tunc is always made, or should be so made, as to protect intervening rights. In this case a subsequent execution had been issued by another party and a Ifevy made upon the personal property of the defendant. His levy was good as against the prior executions, and it was proper for the court below to protect it.
Affirmed.